Citation Nr: 0804722	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  94-18 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for skin disability, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

The matter on appeal was initially raised at an April 1996 
hearing before the undersigned Veterans Law Judge.
     
This case was the subject of a June 2001 Order of the Court 
of Appeals for Veterans Claims (Court), vacating the Board's 
February 1999 decision in this matter.  The case was 
subsequently the subject of Board remands dated in May 2002 
and July 2003. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for skin 
disability, to include as secondary to confirmed ionizing 
radiation exposure as a participant in operation CASTLE 
during service.  In June 2007, the veteran was granted 
service connection for bilateral cataracts based on his in-
service radiation exposure, effective August 1991.  

At an April 1996 Board hearing, the veteran raised the issue 
of entitlement to service connection for skin disability.  
(See April 1996 Board hearing transcript (Tr.), pages 26-28.)  
His wife testified that after the veteran had come back from 
operation CASTLE, the veteran was completely broken out with 
a rash.  She also contended that he had the rash at the time 
of discharge from service, and that this had been "noted on 
board to the medical people," and "also when he was being 
discharged from the Navy that was noted as well.  And they 
gave him a salve for the rash.  That was all that was ever 
done for him."  (Tr. at 26.)  Both the veteran and his 
spouse testified that the veteran had experienced periodic 
recurrences of the rash ever since service.  The veteran 
described having a recurring rash every summer on his arms 
and upper body.  His spouse described the rash as occurring 
"every time he's out in the sun."  She further testified 
that the veteran never had any skin problems prior to 
service.  The veteran stated that he and his spouse-to-be 
grew up together in Wisconsin.  (Tr. at 26). 

The Board notes that the veteran's service medical records 
and service personnel records associated with the claims file 
appear to be limited.  In particular, there are no service 
medical records in the claims file for the period from March 
1, 1954, to May 31, 1954, the period of operation CASTLE.  
See 38 C.F.R. § 3.309(d)(3)(v)(J).  This may be due in part, 
or in full, to his participation in operation CASTLE.  
Moreover, the veteran's skin was not examined at his service 
discharge examination in June 1954.  As noted above, the 
veteran and his spouse have contended that the veteran 
received treatment for his skin problems during operation 
CASTLE and just prior to discharge from service.  (Tr. at 26-
28.)  To the extent they may be available for purposes of VA 
adjudication, the veteran's service personnel and service 
medical records (including any relevant ships' logs) may be 
helpful in determining the nature of his skin complaints and 
symptoms during service.

In July 2007, the veteran's representative submitted a 
written statement in which he noted that the veteran is 
asserting that his skin disability began while he was in 
service.  He requested that the veteran's claim for service 
connection for skin disability also be considered on a direct 
basis regardless of whether due to exposure to ionizing 
radiation.  He argued that the veteran is competent to 
contend that he broke out in a rash during service, and that 
since service he has had regular recurrences of the same 
rash.  He further contended that the veteran is competent to 
testify as to the presence of a recurring rash since service.  
Because there is "an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service," but there is 
"insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim," a VA examination 
and opinion as to whether any skin disability that the 
veteran may now have began during service or is related to 
some incident of service would be helpful in adjudicating the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4)(1).  The requirement under the VCAA for 
warranting a VA examination, that the evidence "indicates" 
that the veteran's disability "may" be associated with the 
veteran's service, is a low threshold.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  

In a record dated in approximately April 1989, a private 
physician diagnosed the veteran as having psoriasis.  In 
January 1992, the veteran was treated for a rash from his 
elbows to his wrist and his knees to his ankles.  In January 
1993, a private physician described the veteran as receiving 
treatment for skin problems with another treatment provider.  
In January 1996, a private physician diagnosed and treated 
the veteran for dermatitis.  In the Board's view, although 
there are intermittent clinical findings and complaints of 
skin problems reflected in private medical records dated from 
1989 to 1996, there is no clear diagnosis as to the etiology 
of the veteran's ongoing rash in the claims file.  The 
diagnoses rendered were dermatitis and psoriasis, but the 
bases for these diagnoses are not provided.  Particularly in 
light of his confirmed exposure to ionizing radiation, 
without a more definitive diagnosis it is difficult to render 
a determination as to whether the veteran has a radiogenic 
disease of the skin.  See 38 C.F.R. § 3.311(b).  There are no 
treatment records in the claims files dated after 1996.  
Additional treatment records, in conjunction with a VA 
examination of the veteran's skin, would be helpful in 
ascertaining the nature of any current disability of the 
veteran's skin.

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran to identify the 
name and address of all past and present 
providers of medical treatment for his skin 
disability from whom records of treatment 
may be available.  After any required 
releases for medical information are 
requested and obtained from the veteran, an 
attempt should be made to obtain any 
records so identified that have not been 
previously obtained.
 
The veteran should additionally be 
informed that he may alternatively obtain 
the records himself and submit them to the 
RO, and that he should submit copies of 
any relevant evidence in his possession.

2.  Contact all appropriate service records 
depositories to obtain any additional 
service medical records (including ships 
logs) and service personnel records of the 
appellant that may be available, 
particularly for the period from operation 
CASTLE (March 1, 1954, to May 31, 1954) to 
his discharge from service in June 1954.  

3.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination for 
the purpose of determining whether it is at 
least as likely as not (whether there is a 
50 percent or greater probability) that the 
veteran has a current skin disability that 
began during service or is related to some 
incident of service.

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims files were 
reviewed, to include the service medical 
records and any records of post-service 
treatment for skin disability.
 
The examiner should describe the nature of 
any skin disability found and opine whether 
it is at least as likely as not (whether 
there is a 50 percent or greater 
probability) that the condition began 
during service or is related to any 
incident of service.  

The examiner should also provide an opinion 
as to whether any skin disability found is 
a "radiogenic disease," i.e., whether it 
is a disease that may be induced by 
ionizing radiation.

The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

4.  If the VA examiner's opinion or other relevant 
medical evidence indicates that the veteran's 
disability is a radiogenic disease, the RO should 
conduct any appropriate further development.  See 38 
C.F.R. § 3.311.

5.  Readjudicate the issue on appeal.  
Adjudication should include consideration 
of entitlement to service connection for 
skin disability on a direct basis, as 
secondary to exposure to ionizing 
radiation, and without regard to whether it 
is secondary to exposure to ionizing 
radiation.  If the benefit sought remains 
denied, the veteran and his representative 
should be provided a supplemental statement 
of the case and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



